10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

JOYCE L. SEIDLER and DOUGLAS SEIDLER, Wife
and husband, and the marital community composed
thereof,

Plaintiff,
v.

HOLLAND AMERICA LINE - U.S.A., a Washington
corporation; HOLLAND AMERICA LINE, INC., a
Washington corporation; HOLLAND AMERICA
LINE N.V., a Curacao corporation; and HAL
ANTILLEN N.V., a Curacao corporation,

Defendants.

 

 

STIPULATION

No. 2118-cV-00364

FRCP 35 STIPULATION AND ORDER

The parties hereby stipulate and agree as follows regarding defendants’ request for

an examination of plaintiff by a doctor selected by the defense.

I. PLAINTIFF AGREES TO AN EXAMINATION BY A DOCTOR

SELECTED BY DEFENSE COUNSEL

{28872-00451556;1}

STIPULATION RE FRCP 35 EXAM - Page l
No. 21 l 8-cv-00364

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

The above captioned defendants (hereinafter “defendants HAL”) have requested that
JOYCE SEIDLER be examined by a doctor chosen by defense counsel pursuant to Fed. R.
Civ. P. 35. JOYCE SEIDLER agrees to be examined by a doctor chosen by defense counsel
under the terms set out in this stipulation and Fed. R. Civ. P. 35.

II. IDENTITY OF EXAMINER

The exam shall be by DR. JOHN BURNS, (hereafter referred to as “examiner”).
Examiner’s office address is Medical Dental Building. Machaon Medical Evaluations. 509
Olive Wav, Suite 1045, Seattle. WA 98101.

Defense counsel provided a copy of the examiner’s curriculum vitae to plaintiffs
counsel on 10/15/2018.

III. EXAMINATION OF PLAINTIFF

The exam shall take place on a date, time, and at a place agreed to between counsel.
The estimated length of time for the exam and any testing is 1.5 hours.

The examiner advises defense counsel that the manner, conditions, and scope of the
examination is as follows:

Interview. physical exam. and possible testing per the letter attached hereto as Exhibit
A. The parties agree that no invasive testing Will be permitted To the extent the examiner
requires any testing apart from x-ray's. defenses counsel Will apprise plaintiffs counsel of the
requested testing before the exam and such testing Will be subject to the parties’ agreement
or. in the altemative. a court order.

The plaintiff may have a representative present at the examination at no additional
charge. She or her representative may make an audiotape or videotape recording of the

examination at no additional charge.

(28872-0045]556;1}

STIPULATION RE FRCP 35 EXAM - Page 2
No. 2:18-cv-00364

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

The exam by the examiner shall be limited to inquiry in the field of expertise of
examiner. The examiner shall not conduct an inquiry or examination in fields outside his or
her expertise

The examiner shall adhere to applicable professional and ethical principles and code
of conduct.

The examiner shall not inquire into privileged attorney-client communications, and
any inadvertent disclosure of such communications by plaintiff shall not be admissible and
shall not constitute waiver of the attorney-client privilege

No psychiatric or psychological tests shall be administered No invasive tests shall
be done. No tests that cause pain or injury shall be done.

The examiner advises defense counsel that plaintiff will not be asked to fill out any
forms at the examination, nor will examiner ask any questions about who is at fault for the
injury causing event. Such restriction does not limit questions about physical dynamics of
the injury-causing event that may be relevant to injuries.

Defendants understand that there shall be no other exam in this case, absent a
showing of good cause, as provided by Fed. R. Civ. P. 35, or the stipulated agreement of
plaintiff

In the event that any problems arise during the exam, the examiner shall contact the
below referenced attorneys for plaintiff and defendants in an effort to promptly resolve any
disputes. Plaintiff’ s counsel Alisa Brodkowitz’ cell phone number is (206) 972-1623 and her
office number is (206) 501-4446. Defense counsel’s contact number is 206-467-4012l

IV. EXAMINER’S REPORT

{28872-00451556;1}

STIPULATION RE FRCP 35 EXAM - Page 3
No. 2: l 8-cv-003 64

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Defense counsel shall deliver to plaintiffs counsel a copy of a detailed Written report
of the examiner setting out the examiner’s findings, including results of all tests made,
diagnosis and conclusions, regardless of whether the examiner will be called to testify at trial.
Defense counsel Will provide copies of any x-ray taken along with the report, at no charge to
Plaintiff

Examiner’s report shall be delivered to plaintiff s counsel consistent With Fed. R.
Civ. P. 35 and the parties’ discovery plan.

V. DEPOSITION OF EXAMINER

If plaintiffs counsel takes'the deposition of examiner then examiner shall charge his
ordinary hourly rate, or $500 per hour, whichever is less, for the time actually taken for the
deposition, as reported by the court reporter. Plaintiff shall not be charged for records review,
or any other deposition preparation by examiner.

If requested, examiner shall provide to plaintiffs counsel a complete copy of all files
and records related to plaintiff s examination At the time of examiner’s deposition, or earlier
if requested, examiner shall make all files and records related to plaintiffs examination
available for review by plaintiff s counsel.

The location of the deposition shall be the examiner’s office, unless otherwise agreed
between plaintiffs counsel and defense counsel.

VI. EXAMINER’S AGREEMENT TO TERMS OF THE EXAMINATION

Defense counsel shall advise the examiner of the above conditions for the
examination of J OYCE SEIDLER, and make sure the examiner agrees to follow all stipulated
conditions, and to the following Court Order.

VII. STIPULATION

{28872-00451556;1}

STIPULATION RE FRCP 35 EXAM - Page 4
No. 2: 1 8-cv-003 64

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

The foregoing is stipulated and agreed to by the parties.

DATED this 16th day of October, 2018.

 

 

 

LE GROS BUCHANAN & PAUL FRIEDMAN RUBIN PLLP

By: /s/Nathan J. Beara’ . By: s/Alisa R. Broa’kowitz .
Nathan J. Beard, WSBA #45 632 Alisa Brodkowitz, WSBA #31749
4025 Delridge Way SW, Suite 500 51 University Street, Suite 201
Seattle, WA 98106-1271 Seattle, WA 98101

Phone: (206) 623-4990 Phone: (206) 501-4446

Email: nbeard.”é`r‘-:leuros.com Email: alisaf{_."=friedmanrubin.com
Atz‘orneys for Defendants Attorneysfor Plaintif]€v

SO ORDERED, this 17th day of October, 2018.

MSW

Robert S. Lasnik
United States District Judge

{28872-00451556;1}

STIPULATION RE FRCP 35 EXAM - Page 5
No. 2:18-cv-00364

 

